Exhibit 10.1

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is entered into as of May 14, 2013
by and between Hanlong (USA) Mining Investment, Inc., a Delaware corporation
(“Lender”), and General Moly, Inc., a Delaware corporation (“Borrower”).  Each
of Lender and Borrower shall be referred to as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

Whereas, Lender and Borrower are parties to that certain Subordinated Loan
Agreement dated as of October 26, 2012 (the “Loan Agreement”);

 

Whereas, as of the date hereof, no money has been lent pursuant to the Loan
Agreement;

 

Whereas, in connection with the execution of the Loan Agreement, Borrower issued
to Lender that certain Common Stock Purchase Warrant, dated as of October 26,
2012 (the “Warrant”);

 

Whereas, as of the date hereof, the Warrant has not been exercised;

 

Whereas, pursuant to the terms of the Loan Agreement, including without
limitation Section 9.3(c) of the Loan Agreement, Borrower and Lender have
mutually agreed and consented to terminate the Loan Agreement as of the date
hereof (the “Termination Date”); and

 

Whereas, in connection with the termination of the Loan Agreement, Borrower and
Lender have additionally agreed to terminate the Warrant as of the Termination
Date.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties covenant and agree as follows:

 

AGREEMENT

 

1.              Affirmation.  Lender hereby acknowledges and affirms that, since
the Signing Date (as defined in the Loan Agreement), no monies have been
borrowed by Borrower under the Loan Agreement.

 

2.              Termination.

 

a.              Loan Agreement.  Lender and Borrower hereby terminate the Loan
Agreement and acknowledge and agree that the Loan Agreement is deemed to have no
further force or effect.

 

b.              Warrant.  Lender and Borrower hereby terminate the Warrant and
acknowledge and agree that the Warrant is deemed to have no further force or
effect.

 

c.               Security Interests.  Lender and Borrower hereby terminate
(i) any security interest in any asset of Borrower granted under the Loan
Agreement, and (ii) any related documents contemplated in connection with the
creation of any such security interest granted under the Loan Agreement,
including, but not limited to, any security agreement, mortgage, and/or Uniform
Commercial Code security filing that may currently exists.  In addition, Lender
and Borrower and acknowledge and agree that any such security interest and/or
related document is deemed to have no further force or effect, with all parties
thereto being hereby released from any and all liability and obligation
thereunder.

 

d.              Arrangement Fee.  Borrower shall have no obligation to pay to
Lender the arrangement fee contemplated by Section 2.5 of the Loan Agreement
(the “Arrangement Fee”).

 

--------------------------------------------------------------------------------


 

3.              Releases.  Borrower does hereby forever release and discharge
Lender from all duties, obligations and Claims arising from or relating to the
Loan Agreement and any other documents or agreements entered into expressly in
connection with the Loan Agreement or the loan transactions contemplated with
respect thereto . Lender does hereby forever release and discharge Borrower from
all duties, obligations and Claims arising from or relating to the Loan
Agreement and the Warrant and any other documents, instruments or agreements
entered into expressly in connection with the Loan Agreement or the loan
transactions contemplated with respect thereto, including without limitation,
the Arrangement Fee.  For purposes of this Agreement, the term “Claims” means
any and all possible claims, demands, causes of action, fees, costs, expenses
and liabilities whatsoever, contingent or fixed, known or unknown, at law or in
equity, originating in whole or in part, on or before the date of this
Agreement, which such Party, or any of its officers, directors, partners,
limited partners, members, shareholders, agents or employees, may now or
hereafter have against the other Party and irrespective of whether such Claims
arise out of contract, tort, violation of laws or regulation, or otherwise

 

4.                                      Further Assurances.  Lender further
agrees to furnish to Borrower, at Lender’s expense, any additional releases
and/or termination statements and such other and further documents, instruments
and agreements as may be reasonably requested by Borrower, in order to effect
the transactions contemplated by this Agreement and to effect the release of any
collateral of Borrower subject to a security interest of Lender and/or effect
and evidence more fully the matters covered hereby.  Lender hereby irrevocably
and unconditionally authorizes Borrower (or its designee) to file at any time
and from time to time all Uniform Commercial Code in lieu financing statements,
releases and/or terminations as Borrower deems necessary or desirable in order
to release the any collateral of Borrower subject to a security interest of
Lender and/or effectuate the purposes and intents of Section 1 hereof,
including, without limitation, UCC Financing Statement Amendments that terminate
all existing financing statements filed by or on behalf of Lender (or its
predecessors) as secured party and Borrower as debtor.

 

5.                                      Delivery of Warrant.  Lender agrees to
deliver to Borrower for cancellation, upon the effectiveness hereof, (a) the
original Warrant; or (b) in the event that Lender cannot locate the original
Warrant, an executed affidavit certifying the loss of the Warrant and agreeing
to indemnify and hold harmless Borrower and all assignees of the Warrant against
any losses or liability which Borrower may incur as a result of Lender’s
inability to deliver the original Warrant to Borrower.

 

6.                                      Authority.  Each Party hereby represents
and warrants to the other Party as follows:  Such Party has the requisite power
and authority to deliver this Agreement, perform it’s respective obligations
herein, and consummate the transactions contemplated hereby.  Such Party has
duly executed and delivered this Agreement and has obtained the necessary
authorization to execute and deliver this Agreement and to perform such Party’s
respective obligations herein and to consummate the transactions contemplated
hereby.  This Agreement is a valid, legal, and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors rights generally and
subject to general principles of equity (regardless of whether such enforcement
is considered in a proceeding at law or in equity).

 

7.                                      Entire Agreement.  This Agreement,
including exhibits or other documents referred to herein or that specifically
indicate that they were delivered in connection with this Agreement, embodies
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

8.                                      Governing Law; Language.  This Agreement
and the rights and obligations of the Parties hereunder shall be construed in
accordance with and governed by the laws of the State of New York, including
Section 5-1401 of the New York General Obligation Law, applicable to agreements
made and to be performed

 

2

--------------------------------------------------------------------------------


 

entirely within the State of New York, without giving effect to the conflict of
law principles thereof that would cause the application of the laws of any
jurisdiction other than the State of New York.  This Agreement has been
negotiated and executed by the Parties in English.  In the event any translation
of this Agreement is prepared for convenience or any other purpose, the
provisions of the English version shall govern.

 

9.                                      Severability.  In the event that any
court of competent jurisdiction shall determine that any provision, or any
portion thereof, contained in this Agreement shall be unreasonable or
unenforceable in any respect, then such provision shall be deemed limited to the
extent that such court deems it reasonable and enforceable, and as so limited
shall remain in full force and effect.  In the event that such court shall deem
any such provision, or portion thereof, wholly unenforceable, the remaining
provisions of this Agreement shall nevertheless remain in full force and effect.

 

10.                               Fees and Expenses.  Each of the Parties shall
pay its own fees and expenses (including the fees of any attorneys, accountants,
or others engaged by such Party) in connection with this Agreement and the
transactions contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed by their duly authorized officers effective as of the day and year
first above written.

 

 

BORROWER:

 

 

 

GENERAL MOLY, INC.

 

 

 

By:

/s/ Bruce D. Hansen

 

 

 

 

Name:

Bruce D. Hansen

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

LENDER:

 

 

 

HANLONG (USA) MINING INVESTMENT, INC.

 

 

 

By:

/s/ Nelson Feng Chen

 

 

 

 

Name:

Nelson Feng Chen

 

 

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------